Ex-10.36

AMENDMENT No. 3 TO
THE PROFIT SHARING PLAN OF
QUEST DIAGNOSTICS INCORPORATED

          The Profit Sharing Plan of Quest Diagnostics Incorporated, whose
predecessor was originally effective October 1, 1973, as presently maintained
under an amendment and restatement made effective as of January 1, 2007, and as
amended from time to time thereafter, is hereby further amended, generally
effective as of January 1, 2003, except as specifically stated herein, in the
following respects:

          1. A new paragraph is added at the end of the “Introduction” as
follows:

 

 

 

          “Certain bona fide residents of Puerto Rico who were Employees of
Quest Diagnostics of Puerto Rico, Inc. (“the Puerto Rico Participants”) for a
short period participated in the Plan. However, effective August 15, 1999, the
Puerto Rico Participants were no longer considered to be Employees, thus
becoming ineligible to participate in the Plan for purposes of any
contributions, including but not limited to Employee Pre-Tax Contributions,
Employer Matching Contributions and Discretionary Contributions. The Puerto Rico
Participants, however, have accrued vested benefits in their Individual Accounts
under the Plan. On or before December 31, 2010, the entire value of the
Individual Accounts of the Puerto Rico Participants shall be transferred, as
permitted by the provisions of IRS Revenue Ruling 2008-40, to the Quest
Diagnostics Puerto Rico Defined Contribution Plan, which is exempt from taxation
under Section 1165(a) of the Puerto Rico Internal Revenue Code of 1994, as
amended, and pursuant to Section 1022(i)(1) of ERISA, deemed qualified under
Section 501(a) of the United States Internal Revenue Code of 1986, as amended.”

          2. Appendix D is added to the Plan, as follows in the attached
Appendix D, in order for the Plan to comply with the qualification requirements
of Section 1165(a) of the Puerto Rico Internal Revenue Code of 1994 with respect
to Puerto Rico Participants, although since January 1, 2003 in operation the
Plan has complied with the PR Code requirements.

          3. In all other respects, the Plan shall remain unchanged by this
Amendment.

1

--------------------------------------------------------------------------------



          As evidence of its adoption, Quest Diagnostics Incorporated has caused
this instrument to be signed by its authorized officer this 19th day of
November, 2010, generally effective as of January 1, 2003, except as
specifically stated herein.

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED

 

 

 

 

 

By: 

/s/ David W. Norgard

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title: Vice President

2

--------------------------------------------------------------------------------



APPENDIX D

PROVISIONS APPLICABLE TO BONA FIDE RESIDENTS OF PUERTO RICO

          This Appendix D (the “PR Appendix”) to the Plan pertains exclusively
to PR Participants, as defined below.

          A. Purpose

          The purpose of this PR Appendix is to comply with the qualification
requirements of Section 1165(a) of the PR Code, as defined below.

          B. Definitions

 

 

 

          1. Deferral Compensation

 

 

 

          Deferral Compensation is as defined in the Plan, provided that the
Deferral Compensation of a PR Participant taken into account under the Plan for
a Plan Year shall not exceed $200,000, as adjusted for cost of living increases.

 

 

 

          The following rules apply for purposes of this definition:


 

 

 

 

 

a. Any pre-tax contributions of a PR Participant to a deferred compensation plan
under Section 1165(e) of the PR Code shall be included in Deferral Compensation.

 

 

 

 

 

b. Any benefits paid under this or any other deferred compensation plan or any
qualified retirement plan shall be excluded from Deferral Compensation.


 

 

 

          2. Highly Compensated Puerto Rico Employee (“HCPRE”)

 

 

 

          A HCPRE is a PR Participant who is more highly compensated than
two-thirds of all other PR Participants, taking into account only compensation
considered in applying and/or meeting participation and discrimination
standards.

 

 

 

          3. Non-Highly Compensated PR Employee (“NHCPRE”)

 

 

 

          A NHCPRE is a PR Participant who is not a HCPRE, as said term is
defined herein and in accordance with Section 1165(e)(3)(E)(iii) of the PR Code.

 

 

 

          4. PR Code

 

 

 

          The Puerto Rico Internal Revenue Code of 1994, as amended. Reference
to a Section or Subsection of the PR Code and regulations promulgated thereunder
includes reference to any comparable or succeeding provisions of any legislation
or regulation that amends, supplements or replaces such Section or Subsection.

D-1

--------------------------------------------------------------------------------




 

 

 

 

 

          5. Affiliate

 

 

 

 

 

          An “Affiliate” means any corporation during the time it belongs to a
“controlled group” (as defined by PR Code Section 1028) of which an Employer is
a member.

 

 

 

 

 

          6. PR Participant

 

 

 

 

 

          The term “PR Participant” means:

 

 

 

 

 

 

 

a. a Participant whose compensation is subject to PR income taxes;

 

 

 

 

 

 

 

b. whose services are primarily provided in Puerto Rico; and

 

 

 

 

 

 

 

c. who, during the time when the services were provided, was a bona fide
resident of Puerto Rico.

 

 

 

 

          C. Rollover Contributions

 

 

 

          1. In general. A PR Participant may roll over into the Plan any amount
eligible for a tax-free rollover if the requirements of Section 1165(b)(2) of
the PR Code are met.

 

 

 

          2. Rollover Contributions rolled over to the Plan must be made within
sixty (60) days of receipt by the PR Participant and in the form of cash, unless
otherwise specifically permitted by the Committee.

 

 

 

          3. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Distributee’s, as defined below, election under this PR
Appendix, a Distributee may, by making an Appropriate Request at the time and in
the manner prescribed by the Committee, to have an Eligible Rollover
Distribution, as defined below, paid directly to an Eligible Retirement Plan, as
defined below, specified by the Distributee in a Direct Rollover, as defined
below. For purposes of this Section, the following definitions apply:


 

 

 

 

 

a. Eligible Rollover Distribution: An Eligible Rollover Distribution includes
any distribution of all of the balance to the credit of the Distributee, except
that an Eligible Rollover Distribution does not include: any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the Distributee or the
joint lives (or joint life expectancies) of the Distributee and the
Distributee’s Beneficiary, or for a specified period of ten years or more; and
the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

 

 

 

 

 

b. Eligible Retirement Plan: An Eligible Retirement Plan also includes an
individual retirement account or annuity plan described in PR Code Section
1169(a), or a qualified trust described in PR

D-2

--------------------------------------------------------------------------------




 

 

 

 

 

Code Section 1165(a), that accepts the Distributee’s Eligible Rollover
Distribution.

 

 

 

 

 

c. Distributee: A Distributee includes a PR Participant or former PR
Participant.

 

 

 

 

 

d. Direct Rollover. A Direct Rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

          D. PR Participants’ Regular Pre-Tax Contributions

          A PR Participant shall be allowed to elect to have his or her
Compensation reduced in an amount not less than one percent (1%) and not more
than ten percent (10%), in whole increments of one percent (1%), as required
under the PR Code.

          In addition to the above, the Actual Deferral Percentage for any HCPRE
for the Plan Year and who is eligible to have pre-tax contributions allocated to
his account under two or more plans or arrangements described in PR Code Section
1165(e) that are maintained by the participating Employer or an Affiliate, shall
be determined as if such pre-tax contributions were made under a single
arrangement.

 

 

 

 

 

E. Annual Limitation on PR Participants’ Regular Pre-Tax Contributions

 

 

 

 

 

          1. In no event shall a PR Participant’s Regular Pre-Tax Contributions
during any calendar year exceed $8,000 or such other amount as may be permitted
under the PR Code. If a PR Participant’s Regular Pre-Tax Contributions, together
with any additional elective contributions to a qualified cash or deferred
arrangement, and any elective deferrals under a tax-sheltered annuity program or
a simplified employee pension plan, exceed such dollar limitation for any
calendar year, such excess, and any earnings allocable thereto, shall be
distributed to the PR Participant; provided that, if such excess contributions
were made to a plan or arrangement not maintained by the Employer or an
Affiliate, the PR Participant must notify the Committee by March 1 of the
following year of the amount of such excess allocable to this Plan.

 

 

 

 

 

          2. Notwithstanding any other provision of this Plan to the contrary,
the Regular Pre-Tax Contributions for the HCPREs for a Plan Year shall be
reduced in accordance with the following provisions:

 

 

 

 

 

 

a. The Regular Pre-Tax Contributions of the HCPRE shall be reduced if neither of
the Actual Deferral Percentage Tests set forth in (A) or (B) below is satisfied
after taking into account the provisions of subsection (6) below:

 

 

 

 

 

 

 

          A. The 1.25 Test. The Actual Deferral Percentage of the HCPREs is not
more than the Actual Deferral Percentage of the NHCPREs multiplied by 1.25.

 

 

 

 

 

 

 

          B. The 2.0 Test. The Actual Deferral Percentage of the HCPREs is not
more than 2 percentage points greater than the Actual Deferral Percentage of the
NHCPREs and

D-3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

the Actual Deferral Percentage of the HCPREs is not more than the Actual
Deferral Percentage of the NHCPREs multiplied by 2.0.

 

 

 

 

 

 

b. As used in this subsection, “Actual Deferral Percentage” means:

 

 

 

 

 

 

 

          A. With respect to NHCPREs, the average of the ratios of each NHCPRE’s
Regular Pre-Tax Contributions with respect to the current Plan Year, to each
such NHCPRE’s Compensation for such Plan Year; and

 

 

 

 

 

 

 

          B. With respect to HCPREs, the average of the ratios of each HCPRE’s
Regular Pre-Tax Contributions with respect to the current Plan Year, to each
such HCPRE’s Compensation for such Plan Year.

 

 

 

 

 

 

c. If neither Actual Deferral Percentage Test is satisfied as of the end of the
Plan Year, the Committee shall cause the Regular Pre-Tax Contributions for the
HCPREs to be reduced and refunded to each such HCPRE until either Actual
Deferral Percentage Test is satisfied. The sequence of such reductions and
refunds shall begin with HCPREs who deferred the greatest percentage, starting
with the unmatched Regular Pre-Tax Contributions, if any, then the second
greatest percentage, continuing until either Actual Deferral Percentage Test is
satisfied. This process shall continue through the remaining unmatched Regular
Pre-Tax Contributions, if any, and continuing with the matched Regular Pre-Tax
Contributions until either Actual Deferral Percentage Test is satisfied. Once
either Actual Deferral Percentage Test is satisfied, the Contributions shall
direct the Trustee to distribute to the appropriate HCPREs the amount of the
reduction of the Regular Pre-Tax Contributions of each such HCPRE and to treat
as forfeitures the appropriate amount of Employer Matching Contributions,
together with the net earnings or losses allocable thereto. The Committee shall
designate such distribution and forfeiture as a distribution and forfeiture of
excess contributions, determine the amount of the allocable net earnings or
losses to be distributed in accordance with subsection (3) below, and cause such
distributions and forfeitures to occur prior to the end of the Plan Year
following the Plan Year in which the excess Regular Pre-Tax Contributions and
excess Employer Matching Contributions were made.

 

 

 

 

 

          3. Net earnings or losses to be refunded with the excess Regular
Pre-Tax Contributions shall be equal to the net earnings or losses on such
contributions for the Plan Year in which the contributions were made.

 

 

 

 

 

          4. Net earnings or losses to be treated as forfeitures together with
the Employer Matching Contributions shall be equal to the net earnings or losses
on

D-4

--------------------------------------------------------------------------------




 

 

 

such contributions for the Plan Year in which the contributions were made. Net
earnings or losses on Employer Matching Contributions shall be determined in the
same manner as in subsection (3) above, except that the phrase “Employer
Matching Contributions” shall be substituted for the phrase “Regular Pre-Tax
Contributions” wherever used therein.


 

 

 

 

 

          5. Employer Matching Contributions treated as forfeitures pursuant to
subsection (b) above shall be used to reduce future Employer Matching
Contributions to the Plan.

 

 

 

 

 

          6. To avoid the need to make adjustments pursuant to this Section:

 

 

 

 

 

 

a. The Committee may adopt such rules as it deems necessary or desirable to:

 

 

 

 

 

 

 

          A. impose limitations during a Plan Year on the percentage of Regular
Pre-Tax Contributions elected by PR Participants pursuant to the Plan for the
purpose of avoiding the necessity of adjustments pursuant to this section or to
comply with any other applicable law or regulation; or

 

 

 

 

 

 

 

          B. increase during a Plan Year the percentage of Deferral Compensation
with respect to which a PR Participant may elect Regular Pre-Tax Contributions
for the purpose of providing PR Participants with the opportunity to increase
their Regular Pre-Tax Contributions within the limitations of this section.

 

 

 

 

 

 

b. The Employer may, at its sole discretion, make fully vested contributions to
the Plan which will be allocated to one or more PR Participants who are NHCPREs
in such amounts as the Employer directs for the purpose of complying with the
applicable limits of the PR Code. Such contributions will not be taken into
account in the allocation of the Employer Matching Contributions.

          F. Discretionary Contributions

          The Plan Administrator may elect to have all or a portion of the
Discretionary Contributions (that meet the requirements of the applicable Puerto
Rico Treasury Regulations) for a calendar year taken into account in calculating
the PR Code Section 1165(a)(3) tests for that year.

          G. Withdrawals

          General Rules. In accordance with Section 6.2 of the Plan, a PR
Participant, upon making an Appropriate Request, and with approval of the
Committee, may make a withdrawal from his Individual Account in cash (or its
equivalent). No PR Participant shall be permitted to make a withdrawal under
Section 6.2 more often than once in any one-year period. A PR Participant may
not make any Employee Pre-Tax Contributions under Section 3.1 of the Plan for
each payroll period that begins during the period starting on the withdrawal
approval date and ending twelve (12) months following that

D-5

--------------------------------------------------------------------------------



date, nor may he make any other election contributions to any “employee plan”
pursuant to Section 1165-8(d)(2)(iii)(B) of the PR Code. Following such 12-month
period, the PR Participant may resume his Employee Pre-Tax Contributions only as
permitted by the PR Code.

          A PR Participant may make a withdrawal under Section 6.2 only to meet
a financial obligation for:

 

 

 

          1. Unreimbursed expenses for medical care (as defined in Section
1023(a)(2)(P) of the PR Code) incurred by the PR Participant, his or her spouse
or any dependent (as defined in Section 1025 of the PR Code) of the PR
Participant, or necessary to enable any such person to obtain such care;

 

 

 

          2. Down payment and closing costs (excluding mortgage payments)
directly related to the purchase of the PR Participant’s principal residence;

 

 

 

          3. Payment of tuition, room and board and related educational expenses
for up to the next 12 months of post-secondary education for the PR Participant,
his or her spouse, children or any dependent (as defined in Section 1025 of the
PR Code) of the PR Participant; or

 

 

 

          4. Prevention of the eviction of the PR Participant from his or her
principal residence or foreclosure on the mortgage or deed of trust on the PR
Participant’s principal residence.

 

 

 

          5. The Secretary of the Puerto Rico Department of the Treasury may
expand the above list under published documents of general applicability, as
provided under Puerto Rico Treasury Regulation §1165-8(d)(2)(ii)(B).

          H. Use of Terms

          All terms and provisions of the Plan shall apply to this PR Appendix,
except that where the terms and provisions of the Plan and this PR Appendix
conflict, the terms and provisions of this PR Appendix shall govern with respect
to PR Participants.

          I. Effective Date

          The provisions of this PR Appendix shall be effective as of January 1,
2003.

          J. Miscellaneous

 

 

 

          1. Information Between Plan Administrator and Trustee. The Plan
Administrator and the Trustee will furnish each other such information relating
to the Plan and Trust as may be required under the PR Code and any regulations
issued or forms adopted by the Puerto Rico Treasury Department thereunder or
under ERISA and any regulations issued.

 

 

 

          2. Governing Law. This PR Appendix will be construed, administered and
enforced according to the laws of the Commonwealth of Puerto Rico to the extent
such laws are not inconsistent with and/or preempted by ERISA.

D-6

--------------------------------------------------------------------------------




 

 

 

          3. Exclusive Benefit of Participants. All contributions made by an
Employer are conditional upon qualification of the Plan under PR Code Section
1165(a) and upon deductibility under PR Code Section 1023. Notwithstanding
anything in the Plan to the contrary, it shall be prohibited at any time for any
part of the Trust Fund (other than such part as is required to pay taxes and
administrative expenses) to be used for, or diverted to purposes other than for
the exclusive benefit of the Participants or their Beneficiaries, except that
upon the direction of the Committee, (a) any contribution made by an Employer by
a mistake of fact shall be returned to an Employer within one year after the
payment of the contribution; (b) any contribution shall be returned to the
Employer within one year after the denial of initial qualification of the Plan
under PR Code Section 1165(a); and (c) any contribution may be returned to the
extent disallowed as a deduction under PR Code Section 1023(n) within one year
after the disallowance of the deduction.

D-7

--------------------------------------------------------------------------------